Citation Nr: 0116275	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1993 and died in June 1999.  The appellant is the 
veteran's father, who has also been appointed as the 
administrator of the veteran's estate.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.  The appellant, as the veteran's father, is 
potentially eligible for death benefits under 38 U.S.C.A. 
§ 1315, however, the only death benefit which has apparently 
been claimed to date is the service connected burial benefit.  

However, the appellant, as the duly appointed representative 
of the veteran's estate, has also claimed entitlement to 
accrued benefits under 38 U.S.C.A. § 5122 (West 1991) and 
38 C.F.R. § 3.1003.  He has repeatedly requested that VA 
payments which were apparently issued to the veteran and 
deposited to his account be reissued to him as the 
representative of the veteran's estate.  38 U.S.C.A. § 5122 
and 38 C.F.R. § 3.1003 apply to this situation.  Those 
provisions differ greatly from the normal accrued benefit 
provisions set out under 38 U.S.C.A. § 5121.  While 
38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 limit the 
entitlement to the accrued benefit to certain parties in a 
certain order, and there are limitations on the amount which 
can be paid, 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003(b) 
provides that any amount which is not paid out to the 
designated parties shall be paid to the estate of the 
deceased payee, provided it will not revert to the state 
(escheat).  In short, it appears that the applicable law 
provides that there is essentially no limit on the amount, or 
the period for which payment of the amount represented by any 
check(s) may be made. 

Review of the claims file shows that in a June 1999 rating 
decision, prior to the veteran's death, the RO granted the 
veteran a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
effective from February 11, 1993.  A review of the veteran's 
bank statement from June to July 1999 shows that two deposits 
of monies from VA were made on July 1, 1999, and then removed 
later that month from the account by direct deposit return.  
As these facts, and the actions of the appellant, as the 
representative of the estate of the veteran, appear to 
clearly raise a valid claim for accrued benefits under 
38 U.S.C.A. § 5122, and that claim has not been adjudicated, 
the pending claim is referred to the RO for the necessary 
initial adjudication under the controlling laws and 
regulations. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 and 3-01.  Therefore, for these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant contends that the veteran died from an over-
dose of medication which he had taken for his service-
connected vascular headaches disability, and as such, the 
cause of the veteran's death should be service connected.  
The appellant essentially contends that the veteran's 
headaches were severe and frequent, that medication was 
required and provided by VA, and that an accidental over-dose 
of medication for the headaches caused the veteran's death.  

The August 1999 rating decision denied the appellant's claim 
on the basis that there was no medical evidence of an 
etiological relationship between the cause of the veteran's 
death and his active military service.  In this connection, 
the RO essentially determined that the evidence showed that 
the veteran's death was accidental, and that the evidence 
failed to show that the veteran's service-connected vascular 
headaches or right shoulder disability caused or materially 
contributed to his death.

At the time of the veteran's death service connection was in 
effect for vascular headaches; and residuals of right 
shoulder surgery for recurrent dislocations with mild 
degenerative changes.

The veteran died in June 1999.  The certificate of death was 
completed by the coroner and listed the immediate cause as 
overdose on prescribed medication and the manner of death was 
listed as accidental.  The certificate of death does not 
indicate the condition for which the medication had been 
prescribed.  The certificate of death noted no underlying 
cause or significant condition which contributed to the 
death.  It noted that an autopsy was performed and the 
findings were considered in determining the listed cause of 
death. 

The claims file does not contain the autopsy or any medical 
records referable and proximate to the veteran's death.  
Review of the claims file shows private and VA records of 
treatment for the headache disability through 1998.  Those 
clinical records and contemporaneous notes made by the 
veteran support the appellant's claim to some extent.  The 
appellant has indicated that the veteran received treatment 
from Dr. Brit Anderson and had also been treated by VA.  

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Accordingly, the RO should undertake 
to obtain all relevant medical records to include the autopsy 
report and associated medical records; and treatment records 
leading up to the time of the veteran's death in 1999, 
particularly those for treatment of the veteran's service-
connected headaches disability.  

Under the circumstances of this case, further development is 
necessary. Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran during 1999.  
After securing any necessary releases, 
the RO should obtain copies of all 
pertinent records from the named 
physicians or medical facilities, to 
include any autopsy records.  The RO 
should also obtain copies of all clinical 
records pertaining to treatment of the 
veteran at any VA medical facility.  Once 
obtained, all records should be 
permanently associated with the claims 
file.

2.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The appellant 
and his representative should then be 
afforded a reasonable opportunity to 
respond.

When the above actions have been completed, the case should 
be returned to the Board for appellate review, if 
appropriate.  No action is required of the appellant until he 
receives further notice.  The purpose of this remand is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




